by ih' viurt
It seems to us impossible to doubt what$r.as the intention of the testator in this case. He gives $150, *28344 to be paid at the rate of and in proportion to likely six “ feet oxen, at $50 per yoke,” This, in our opinion, is dearly tantamount to a gift of $150, payable in such oxeo at $50 a yoke, It is, in fact, a gift of a sum of money equal to the value of three yokes of six feet oxen. The amount of the legacy is then to be ascertained by the value of oxen at the several times when the legacy becomes payable. When the third of the legacy, for which this action is brought, became due, likely six feet oxen are agreed to have been worth $70 a yoke. That sum is of course the amount the plaintiff is entitled to recover in this action.

Defendant defaulted.